DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 03/03/2021.
Claims 1-13 are pending.
Claims 1-13 are rejected.

Priority
Applicant’s priority claim to foreign document CN2020-11139415.9 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 03/25/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 03/03/2021 are acceptable for examination purposes.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites additional details as pertaining to what the “adjusting” step of claim 1 entails. It is recited that “determining the number of disks in the first disk set”; however, claim 1 currently recites storing cache data in a standby disk “based on a determination that the number of disks in the first disk set in the storage disk group is less than a threshold number of disks”. Therefore, the determination has already been made and it is unclear as to the recitation of the limitation in claim 2 is to indicate that the determination is the same as recited in claim 1 or another determination. It is not otherwise made explicit in the claim language as to which is the case. For the purposes of the current rejection, it is interpreted to be the same determination.
Claim 8 recites the similar issue as claim 2. Additionally, claim 8 as currently recited notes “the device according to claim 1” which is interpreted as intending to read “the device according to claim 7”. This interpretation is used for the rejections here within.
Claim 3 recites “into the buffer memory as the reloaded cache data.” There is lack of proper antecedent basis for the term “reloaded cache data”. It is noted that the data is interpreted to be the data as loaded in claim 1; however, the presentation of the limitations are not clear as to establish proper antecedent basis for usage of the term “reloaded”.
Claim 9 recites the similar issue as claim 3.
Claim 4 recites “restoring the adjusted first disk set and the adjust second disk set to the first disk set and second disk set before adjustment”. It is unclear as the limitation presented referring to the restoring as occurring before “adjustment.” If adjustment has not occurred, then there would not be any data to be restored. Under broadest reasonable interpretation of the claim language, for purposes of the current rejection, the limitation is interpreted to read that the data is restored before resuming operation.
Claim 10 recites the similar issue as claim 4.
Claims 5-6 and 11-12 do not recite any further issues individually but depend on the preceding claims identified above and do not resolve the issues as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0391889) in view of Li et al. (US 2019/0163409).

Regarding claim 1, Luo discloses, in the italicized portions, a storage management method, comprising: storing cache data in a buffer memory corresponding to a storage disk group into a standby disk based on a determination that the number of disks in a first disk set in the storage disk group is less than a threshold number of disks ([0032] In FIG. 11, a flowchart shows a method according to an example embodiment. The method involves assigning 1100 a first stripe to span a first set of disks. A second stripe is assigned 1101 to span a second set of disks. At least one disk of the second set is not in the first set. A subset of failed drives in the first set is determined 1102 such that the first stripe is in a critical state where a failure of another drive in the first set will lead to data loss in the first stripe.), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032] The second stripe is determined 1103 in a fault-tolerant state such that the second stripe can have failures of two drives in the second set before the second stripe is in the critical state. Part of an operational disk of the second set used by the second stripe is allocated 1104 to the first stripe to replace at least part of the subset of failed drives.); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. This is done when it is determined that the second stripe is able to lose the disk to be allocated without also having insufficient disks. In this manner, disks may be reallocated between stripes in order to address drive failures which is necessary to meet the required number of disks to service a certain RAID level; in this case the RAID level is an indication of the threshold number of disks for the disk set. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraph [0058] “In addition, as described above, the cache component 210 may further comprise a battery to provide power failure protection for the cached data. For example, when the power source of the system fails, the cache component 210 may use the battery to write the to-be-flushed cache page into a standby disk. Upon recovery of the power failure, the cache component 210 may firstly reload the to-be-flushed cache page into the persistent memory 220, and then attempt to flush the dirty page into the storage disk.” Herein it is disclosed by Li that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. In this manner, disk data may be rebuilt in the case of power loss or other failure event. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load the cached data from the standby disk into the disks of the respective disk sets as managed by Luo in order to preserve data validity in the system (Li [0046]). Luo and Li are analogous art because they are from the same field of endeavor of managing storage disk groups.
Regarding claim 7, Luo discloses, in the italicized portions, an electronic device, comprising: at least one processing unit; and at least one memory, coupled to the at least one processing unit and having machine- executable instructions stored thereon, wherein when executed by the at least one processing unit, the instructions cause the device to perform actions ([0034]), and the actions comprise: storing cache data in a buffer memory corresponding to the storage disk group into a standby disk based on a determination that the number of disks in a first disk set in a storage disk group is less than a threshold number of disks ([0032]), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032]); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraph [0058] that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. In this manner, disk data may be rebuilt in the case of power loss or other failure event. Claim 7 is rejected on a similar basis as claim 1.
Regarding claim 13, Luo discloses, in the italicized portions, a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of ([0034]): storing cache data in a buffer memory corresponding to a storage disk group into a standby disk based on a determination that the number of disks in a first disk set in the storage disk group is less than a threshold number of disks ([0032]), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032]); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraph [0058] that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. In this manner, disk data may be rebuilt in the case of power loss or other failure event. Claim 13 is rejected on a similar basis as claim 1.

Claims 2-4, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li and further in view of Mori (US 2009/0271645).

Regarding claim 2, Luo further discloses, in the italicized portions, the method according to claim 1, wherein adjusting the at least one disk in the second disk set to the first disk set comprises: restarting the storage disk group and the buffer memory; determining the number of disks in the first disk set; and in response to that the number of disks in the first disk set is less than the threshold number of disks and a sum of the number of disks in the first disk set and the number of disks in the second disk set is greater than or equal to twice the threshold number of disks, adjusting at least one disk in the second disk set to the first disk set ([0032]). Herein, as previously indicated, it is disclosed that Luo determines if a disk from a second stripe may be reallocated to a first stripe without putting the second stripe into the same condition as the first stripe of there being too many failed drives present. As the stripes may be formatted to the same RAID level, this would mean both stripes require the same number of disks to service the level. In this manner, it would be obvious to one of ordinary skill in the art to recognize that the reallocation of a disk will occur when the sum of the disks from the first and second stripe are greater than or equal to the twice the threshold number of disks as both stripes will have a sufficient number of disks after the reallocation as determined. Luo and Li do not explicitly disclose restarting the storage disk group and buffer memory; however, regarding this limitation, Mori discloses in Paragraph [0135] “When the configuration of the storage apparatus 200 is changed, the changed configuration is reflected in the apparatus configuration information table 225, and the registered information is changed thereby. The timing of changing the apparatus configuration information table 225 may be upon the initial start or restart of the storage apparatus 200, addition or removal of the expanded chassis 410, insertion or removal of the disk device 250, creation or deletion of the RAID group 251 or the logical volume 252, usage of a spare disk, replacement of another conducting part, and so on.” Herein it is disclose by Mori that restart of the system may be conducted in order to make changes to the configuration information regarding disk assignment in the system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restart the system in order to update system management information such that system may utilize current information regarding disk assignment for storage operations. Luo, Li and Mori are analogous art because they are from the same field of endeavor of managing storage disk groups.
Regarding claim 3, Li further discloses the method according to claim 2, further comprising: reloading the first part of data in the first disk set and the second part of data in the second disk set into the buffer memory as the reloaded cache data ([0058]). Herein it is disclosed that the cached data is reloaded back into the cache persistent memory.
Regarding claim 4, Li further discloses the method according to claim 3, further comprising: based on a determination that the number of disks in the storage disk group has increased, restoring the adjusted first disk set and the adjusted second disk set to the first disk set and the second disk set before adjustment, based on the reloaded cache data in the buffer memory ([0058]). Herein it is further disclosed that after loading the data from the standby disk into cache, the data may then be flushed to the corresponding storage disk. In context of Luo, this occurs after the reallocation of the storage disk.
Regarding claim 6, Li discloses the method according to claim 2, wherein the standby disk is a solid state disk for storing the cache data when the storage disk group and the buffer memory are restarted ([0056] It can be seen from the above depictions that according to the embodiment of the present disclosure, the persistent memory service provided by a cache component can be used to replace a journal space allocated on the storage disk in a conventional scheme. As compared with the conventional scheme as shown in FIG. 1, this scheme can reduce the number of times of reading/writing the storage disk while ensuring data consistency during the write operation, thereby reducing the response time of the write operation with respect to the disk array group in the degraded mode. This scheme can prominently improve an overall throughput while the disk array group is in the degraded mode. In addition, when the storage disk in the disk array is a flash memory drive or solid-state disk, the scheme can substantially reduce wear degree of the storage disk and thereby prolong the service life of the storage disk.). Herein it is disclosed that the storage disks used in the system, which includes the standby disk, may be a solid-state disk.
Regarding claim 8, Luo further discloses, in the italicized portions, the device according to claim 1, wherein adjusting the at least one disk in the second disk set to the first disk set comprises: restarting the storage disk group and the buffer memory; determining the number of disks in the first disk set; and in response to that the number of disks in the first disk set is less than the threshold number of disks and a sum of the number of disks in the first disk set and the number of disks in the second disk set is greater than or equal to twice the threshold number of disks, adjusting at least one disk in the second disk set to the first disk set ([0032]). Luo and Li do not explicitly disclose restarting the storage disk group and buffer memory; however, regarding this limitation, Mori discloses in Paragraph [0135] that restart of the system may be conducted in order to make changes to the configuration information regarding disk assignment in the system. Claim 8 is rejected on a similar basis as claim 2.
Regarding claim 9, Li further discloses the device according to claim 8, wherein the actions further comprise: reloading the first part of data in the first disk set and the second part of data in the second disk set into the buffer memory as the reloaded cache data ([0058]). Claim 9 is rejected on a similar basis as claim 3.
Regarding claim 10, Li further discloses the device according to claim 9, wherein the actions further comprise: based on a determination that the number of disks in the storage disk group has increased, restoring the adjusted first disk set and the adjusted second disk set to the first disk set and the second disk set before adjustment, based on the reloaded cache data in the buffer memory ([0058]). Claim 10 is rejected on a similar basis as claim 4.
Regarding claim 12, Li further discloses the device according to claim 8, wherein the standby disk is a solid state disk for storing the cache data when the storage disk group and the buffer memory are restarted ([0056]). Claim 12 is rejected on a similar basis as claim 6.


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li and further in view of Brennan et al. (US 2018/0095662).

Regarding claim 5, Luo and Li do not explicitly disclose the method according to claim 1, wherein each disk in the first disk set and each disk in the second disk set are nonvolatile random access memories and are configured with different backup battery units. Regarding the nonvolatile random access memories and backup battery units, Brennan discloses in Paragraphs [0020-0021] “[0020] The persistent storage resource 170 main include any number of storage drives 171 (also referred to as “storage devices” or “storage modules” herein) and any number of non-volatile Random Access Memory (NVRAM) devices (not shown). [0021] In some implementations, the NVRAM devices may be implemented with computer memory in the form of high bandwidth, low latency RAM. The NVRAM device is referred to as “non-volatile” because the NVRAM device may receive or include a unique power source that maintains the state of the RAM after main power loss to the NVRAM device. Such a power source may be a battery, one or more capacitors, or the like. In response to a power loss, the NVRAM device may be configured to write the contents of the RAM to a persistent storage, such as the storage drives 171.” Herein it is disclosed by Brennan that the disks may comprise NVRAM devices thereby providing fast access and data security via associated batteries which maintain data states after power loss. It would be obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to utilize the NVRAM devices as storage disks in order to take advantage of the performance capabilities providing by the operational structure of the devices. Li, Luo and Brennan are analogous art because they are analogous art because they are from the same field of endeavor of managing storage disk groups.
 Regarding claim 5, Luo and Li do not explicitly disclose the device according to claim 7, wherein each disk in the first disk set and each disk in the second disk set are nonvolatile random access memories and are configured with different backup battery units. Regarding the nonvolatile random access memories and backup battery units, Brennan discloses in Paragraphs [0020-0021] that the disks may comprise NVRAM devices thereby providing fast access and data security via associated batteries which maintain data states after power loss. Claim 11 is rejected on a similar basis as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135